Proceeding pursuant to CPLR article 78 inter alia to review a determination of the Board of Fire Commissioners of the Uniondale Fire District, made after a hearing, that petitioner was no longer a volunteer fireman because of a change in his residence to a place outside of the fire district. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our view the record supports the board’s action in removing petitioner from the membership role of the Uniondale Fire Department because he no longer resided in the fire district. Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.